Citation Nr: 0805455	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-34 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran had active military service from February 1968 to 
March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDING OF FACT

The veteran does not have tinnitus that is related to his 
military service.


CONCLUSION OF LAW

The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2004, more than six months before the RO's rating decision.  
Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection for tinnitus, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claim.  
The veteran was apprised in separate correspondence dated in 
October 2006 of the criteria for assigning disability ratings 
and for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and all VA, private, and 
Social Security Administration (SSA) records identified by 
the veteran, and secured an examination in furtherance of his 
claim.  In a April 2006 statement, the veteran indicated that 
he had no other information or evidence to give VA to 
substantiate his claim.  VA has no duty to inform or assist 
that was unmet.  

The veteran contends that he has tinnitus that was caused by 
his exposure to acoustic trauma while serving as an artillery 
spotter in Vietnam.  He avers that he told the examiner who 
conducted his separation examination that he had ringing in 
his ears.  The veteran's SMRs are of record, and they show no 
complaints of tinnitus.  While the veteran's separation 
examination report shows some high frequency hearing loss in 
both ears, it does not indicate that the veteran complained 
of tinnitus.  The only defect noted by the examiner was that 
the veteran had bilateral high frequency hearing loss that 
was described as temporary.  The record shows that the 
veteran submitted a service connection claim in April 1971, 
about two weeks after separation from the Army.  The claim 
was for hearing loss, and did not mention tinnitus.  The 
veteran thereafter underwent a VA examination in May 1971.  
The complaint identified to the examiner was pain and loss of 
hearing in the left ear.  There was no complaint of tinnitus 
or ringing in the ears.  Otologic examination reported no 
specific abnormalities, and provided a provisional diagnosis 
of defective hearing; there was no mention of a tinnitus 
complaint.  The veteran was scheduled for an audiological 
examination, but the record shows that he left before that 
examination could be administered.  

The veteran's VA treatment records for the period March 1992 
through September 2005 are of record, including the reports 
of examinations conducted in May 1992 and October 2004, as 
well as an addendum to the October 2004 examination.  The May 
1992 examination report did not mention any complaint or 
opinion regarding tinnitus.  The October 2004 examiner noted 
that the veteran's case file was not available for review, 
and noted that the file would be necessary in order to 
provide an opinion regarding the etiology of the veteran's 
claimed tinnitus.  

In an April 2005 opinion, the October 2004 examiner noted 
that the veteran's discharge examination showed some mild 
hearing loss [but no complaint of tinnitus].  The May 1992 VA 
examination likewise was negative for complaint of symptoms 
of tinnitus.  The examiner also noted that the veteran had 
been in a 1996 motor vehicle accident wherein airbag 
deployment resulted in a serious head injury causing, inter 
alia, left eye blindness.  This examiner cited a June 1998 
evaluation of the eyes (which is of record) that included a 
statement of concern regarding the organic basis for the 
complaint of visual field impairment.  The examiner also 
noted that at least one of the veteran's current medications 
has tinnitus as a possible adverse effect.  The examiner 
opined that it is less than likely as not that the veteran's 
complained of tinnitus is a consequence of acoustic trauma in 
service.  In support of this conclusion, the examiner noted 
that the tinnitus symptom was of recent onset, having 
appeared more than 20 years after service.  The examiner 
further opined that it is more likely than not that the 
complaint of tinnitus is secondary to more recent events such 
as the airbag deployment and head injury, medications, or 
some combination of post-service exposures and injuries.  The 
examiner also noted the absence of complaint in the veteran's 
medical records until just recently.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Here, because the record shows that the veteran served in 
combat in Vietnam, exposure to acoustic trauma is conceded.  
There is also a current subjective complaint of tinnitus.  
However, there is no medical evidence of a nexus between the 
current subjective complaint of tinnitus and the veteran's 
in-service exposure to acoustic trauma.  The Board also notes 
that the veteran's SMRs contain no mention of a tinnitus 
complaint, and that there is an absence of any related 
complaint until more than three decades after the veteran 
left military service.  Finally, tinnitus (organic disease of 
the nervous system) was not manifested to a compensable 
degree within a year of the veteran's separation from 
service.  A presumption of service incurrence consequently 
may not be made.  38 C.F.R. §§ 3.307, 3.309.  

The Board acknowledges the veteran's contention that he has 
tinnitus symptoms related to his in-service exposure to 
acoustic trauma.  However, there is no evidence of record 
showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to the etiology of this 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2007).  Consequently, the veteran's 
own assertions as to the etiology of his tinnitus 
symptomatology have no probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran does not have tinnitus that is traceable to disease 
or injury incurred in or aggravated during active military 
service.


ORDER

Entitlement to service connection for tinnitus is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


